           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 1 of 22



 1   Matt Adamson, WSBA 31731                 THE HONORABLE BENJAMIN H. SETTLE
     JAMESON BABBITT STITES
 2   & LOMBARD, PLLC
 3   801 Second Ave. Suite 1000
     Seattle, WA 98104
 4   206.292.1994
     Attorneys for Defendants
 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT TACOMA
 9
     EMERALD KALAMA CHEMICAL, LLC,              No. 3:17-cv-05472-BHS
10
                         Plaintiff,             DEFENDANTS' MOTION FOR
11                                              SUMMARY JUDGMENT
           v.
12                                              NOTE ON MOTION CALENDAR:
     FIRE MOUNTAIN FARMS, INC., a               December 21, 2018
13   Washington corporation, and ROBERT
     J. THODE and MARTHA ANN THODE,
14
                         Defendant.
15

16                      INTRODUCTION AND RELIEF REQUESTED
17         Defendants Mr. and Mrs. Thode and their family company Fire Mountain
18   Farms, request summary judgment dismissing Emerald Kalama Chemical’s claims.
19   Emerald’s costs to test material everyone knew was “benign,” costs to pump clean
20   water onto crops and into a river, and expected future costs to remove “benign”
21   material, are not recoverable under CERCLA.
22                                         FACTS
23         Robert J. Thode and Martha Ann Thode are a married couple, of retirement
24   age, and residing in Lewis County, Washington. Along with their adult son and his
25   family, the Thode family farms several properties in Lewis County, the main three of
26   which are located at 856 and 1027 Burnt Ridge Road, Onalaska, WA; 349 State


     DEFENDANTS’ MOTION FOR SUMMARY                      JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 1                                        ATTORNEYS AT LAW
                                                         801 SECOND AVENUE
                                                         SUITE 1000             TEL 206 292 1994
                                                         SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 2 of 22



 1   Route 508, Chehalis, WA; 307 Big Hanaford Road, Centralia, WA; and at mile post 8,

 2   Lincoln Creek Road, Centralia, WA (the “Farms”). (Dkt. 30 pp. 1-2, ¶ 2)

 3          In addition to being farmers, Mr. and Mrs. Thode also used to operate a

 4   biosolids business on these three properties, transporting biosolids from municipal

 5   wastewater treatment plants to storage lagoons/bunkers on each property for use as

 6   fertilizer. This, of course, is perfectly safe and legal. As the Washington Department

 7   of Ecology says:

 8          Biosolids have been studied extensively in hundreds of peer-reviewed
            scientific studies. Studies on trace elements and other compounds have
 9          looked at a variety of impacts to soil, plants, wildlife, and people.
            Investigations have evaluated toxicity of compounds, leaching, and
10          contaminant transfer to plants and people. These studies have found
            biosolids to be safe when managed under current guidelines.
11
            In     Washington,        scientists     from     the    University    of
12          Washington, Washington State University, and other institutions have
            tested crops fertilized with biosolids. The U.S. Environmental Protection
13          Agency and the National Academy of Sciences have also evaluated
            biosolids and found them to be safe when properly managed. …
14
            … Are biosolids poop? No, they're not. During the wastewater
15          treatment process, bacteria digest the organic material that we flush
            down the drain. Then the bacteria themselves die, becoming a
16          stabilized material that can be a valuable source of fertilizer and help
            improve soil quality.
17
            https://ecology.wa.gov/Waste-Toxics/Reducing-recycling-
18          waste/Organic-materials/Biosolids/Learn-about-biosolids
            (Dkt. 30 p. 2, ¶ 3)
19
            Mr. and Mrs. Thode, and their company Fire Mountain Farms, also accepted
20
     “sludge” that is very similar to biosolids from Emerald. From 1995 to 2014, Mr. and
21
     Mrs. Thode accepted Emerald’s sludge, mixed it with the municipal biosolids, and
22
     used the “Mixed Material” as a fertilizer on their fields at the three Farms. (Id. ¶ 4)
23
            Emerald is a subsidiary of a global chemical conglomerate, Emerald
24
     Performance Materials. Emerald’s sludge is created at its chemical plant in Kalama,
25
     Washington. Emerald’s plant processes wastewater in an onsite treatment system,
26


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 2                                            ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 3 of 22



 1   which processes storm water, groundwater, and laboratory wastewater.                                 The

 2   groundwater and laboratory wastewater are “listed” dangerous wastes with the

 3   waste codes U220 for toluene, and F003 for benzene per WAC 173-303- 081(1)

 4   and 173-303-082(1).         These listed codes apply because of toluene in the

 5   groundwater that is processed at Emerald’s plant, and trace amounts of benzene are

 6   also processed due to de minimis spills in the laboratory at the plant. (Dkt. 30 p. 8-9)

 7          The wastewater streams are treated onsite in a biological wastewater

 8   treatment system. The end result is to separate the treated water from the sludge.

 9   The water – despite being derived from water with listed dangerous wastes - is

10   discharged into the Columbia River. 1 As for the sludge, as Emerald certified to the

11   EPA, the “industrial WWTP can operate with exceptional efficiency to chemically

12   transform the target chemicals into benign compounds.” (Dkt. 30 p. 25)

13          Under the EPA’s “derived from rule,” Emerald’s sludge retains the listed waste

14   codes for toluene and benzene because the sludge is “derived from” the groundwater

15   and lab water. That the sludge retains the listed waste codes does not mean that it

16   has any of the characteristics of hazardous waste. The sludge - and the water that

17   Emerald is allowed to discharge into the Columbia River - are each the result of a

18   treatment process that removes the toluene from the groundwater and any benzene

19   from the laboratory wastewater. (Dkt. 30 pp. 9, 23)

20          All tests show the resulting water and sludge have no characteristics of

21   hazardous waste, and are not a threat to human health or the environment. (Id. pp.

22   23-26, 41) As Emerald recently (during this case) certified to the EPA in seeking to

23   have the Mixed Material “delisted” in three separate (but nearly identical) delisting

24   petitions:

25   1
      https://ecology.wa.gov/Regulations-Permits/Permits-certifications/Industrial-facilities-
26   permits/Emerald-Kalama-Chemical


     DEFENDANTS’ MOTION FOR SUMMARY                             JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 3                                               ATTORNEYS AT LAW
                                                                801 SECOND AVENUE
                                                                SUITE 1000             TEL 206 292 1994
                                                                SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 4 of 22



 1
            Emerald and FMF request delisting of the RCRA waste codes attached
 2          to the mixed material, so that the material can be disposed of in a
            Subtitle D landfill rather than requiring that this benign material be sent
 3          to a RCRA Subtitle C landfill. .. (Dkt. 30 pp. 24, 63, 99)

 4            … The mixed material [at the FMF sites] has been determined not to
            exhibit the characteristics of ignitability, corrosivity, or reactivity. The
 5          mixed material does not exhibit the characteristic of toxicity, either by
            the federal or WA state definitions. The mixed material is not a
 6          persistent dangerous waste. There has been no damage to human
            health or the environment from the management of the mixed material.
 7          …… (Id. pp. 37, 75, 112, emphasis added)

 8          … Emerald’s IWBS are basically the same material as municipal
            biosolids. The Emerald IWBS do not meet any of the criteria for which
 9          the waste was listed as hazardous and there are no constituents (or
            other factors) that could cause the waste to be a hazardous waste
10          …(Id. p. 26, 65, 101 emphasis added)

11          … Emerald had fish bioassays performed on the IWBS in 2000 and
            2014. The percent mortality of the rainbow trout was zero for both
12          tests…. (id. p. 27, 66, 102)

13
            For over twenty years, the arrangement between Mr. and Mrs. Thode and
14
     Emerald appeared to be the poster child for recycling of industrial waste: saving
15
     space in landfills, safely fertilizing crops, saving tens-of-millions of dollars for Emerald
16
     vs. what it would have paid to send its sludge to a hazardous waste landfill, and
17
     providing income and jobs for rural Americans.
18
            Unfortunately, in 2014, after 20 years of allowing this arrangement, the
19
     Washington Department of Ecology (“Ecology”) suddenly decided otherwise. (See
20
     e.g. Dkt. 19-1 pp. 2-31) Despite knowledge and approval of the arrangement for
21
     twenty years, and knowledge of the contents of Emerald’s “benign” sludge since at
22
     least 2001, Ecology decided that the Emerald sludge was a “listed” hazardous waste
23
     that could no longer be delivered to Mr. and Mrs. Thode. (Dkt. 30 p. 3, ¶ 5)
24
            Far worse for everyone, but particularly for Mr. and Mrs. Thode, Ecology also
25
     ordered Mr. and Mrs. Thode, FMF and Emerald to remove all of Emerald’s sludge
26


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 4                                            ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 5 of 22



 1   and the municipal “biosolids” it was mixed with (the “Mixed Material”) from Mr. and

 2   Mrs. Thode’s properties and take it to a RCRA Subtitle C hazardous waste landfill, at

 3   a cost of millions of dollars, and prohibited any further application of any new

 4   biosolids onto the three Farms where the Mixed Material had been applied for twenty

 5   years, thus effectively destroying their biosolids business.          Ecology also ordered

 6   testing of the Mixed Material, and ordered Emerald, FMF, and Thode to take steps to

 7   prevent the storm water in the storage impoundments from overtopping. (Id)

 8          Emerald, FMF and Thode obtained a “contained-in” determination for the Farm

 9   fields and the storm water that had accumulated on the Mixed Material. This allowed

10   the storm water to be applied to the Farm fields when conditions allowed, or to

11   otherwise be trucked to Emerald’s plant and discharged into the Columbia River.

12   The “contained-in” determination was granted because the storm water – just like the

13   Mixed Material on which it had accumulated - was not hazardous. (Id. p. 4 ¶¶ 8-9, p.

14   135, 137)

15          As for the Mixed Material, Emerald and FMF have asked the EPA to “delist”

16   the Mixed Material in three delisting petitions, one for each Farm. (Dkt. 30 pp. 22-

17   133)   If the Mixed Material is delisted, it will no longer be a listed hazardous waste

18   and need not be treated as such, saving millions of dollars in disposal costs. (Id. pp.

19   22, 61, 97, 147)

20          Whether delisted or not, the Mixed Material is not actually hazardous. In the

21   delisting petition to the EPA, Emerald has certified to the EPA:

22            … The mixed material [at the FMF sites] has been determined not to
            exhibit the characteristics of ignitability, corrosivity, or reactivity. The
23          mixed material does not exhibit the characteristic of toxicity, either by
            the federal or WA state definitions. The mixed material is not a
24          persistent dangerous waste. There has been no damage to human
            health or the environment from the management of the mixed material.
25          (Id. pp. 37, 75, 112, emphasis added) …
26


     DEFENDANTS’ MOTION FOR SUMMARY                         JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 5                                           ATTORNEYS AT LAW
                                                            801 SECOND AVENUE
                                                            SUITE 1000             TEL 206 292 1994
                                                            SEATTLE, WA 98104-4001 FAX 206 292 1995
             Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 6 of 22



 1           Emerald and FMF request delisting of the RCRA waste codes attached
             to the mixed material, so that the material can be disposed of in a
 2           Subtitle D landfill rather than requiring that this benign material be sent
             to a RCRA Subtitle C landfill. 2 ((Dkt. 30 pp. 24, 63, 99)
 3
             Recall that the Mixed Material was applied as a fertilizer, without harm to
 4
     human health or the environment, for almost twenty years. Test results showed no
 5
     contamination in the fields. No one is considering remediation of the fields where it
 6
     was applied for twenty years. The “benign” nature of the Mixed Material, including
 7
     the fact that it could safely be used as fertilizer, is simply not disputed by these
 8
     parties. (Id. p. 2 ¶ 4, p. 4, ¶¶ 8-10, pp. 22-133; 152-165)
 9
             Given that Emerald has not retained an expert (who would have to contradict
10
     its delisting petitions in order to support Emerald’s claims in this case), Emerald
11
     appears to be relying solely on Ecology’s enforcement of the disposal regulations to
12
     support its claims. (Adamson Decl. Ex. A, pp. 7-9) However, at no time did Ecology
13
     determine that the Mixed Material was an “actual and real threat” to human health
14
     and the environment. As Ecology wrote, “Ecology’s orders are not based upon a
15
     finding that Emerald’s sludge exhibits a dangerous waste characteristic. … Ecology
16
     does not have enough information to know whether the sludge in fact poses risks to
17
     human health and the environment.                 … Without the information provided by a
18
     complete delisting petition, it is impossible to know whether the waste is ‘benign.’”
19
     (Dkt. 30 pp. 142-144, 147) And as Ecology and Emerald agreed in addressing the
20
     issues presented in Ecology’s orders, “this case is not about harm to human health or
21
     the environment.” (Id. p. 155)
22

23

24   2
      While the material could be safely used as a fertilizer as had been done for twenty years, Ecology is
25   conditioning delisting on an agreement to send the material to a non-hazardous waste landfill. It will
     cost millions of dollars to clean out the impoundments and transport the material to a landfill once
26   delisting is granted. That is still millions less than it would have been to send the benign material to a
     hazardous waste landfill.

     DEFENDANTS’ MOTION FOR SUMMARY                                   JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 6                                                     ATTORNEYS AT LAW
                                                                      801 SECOND AVENUE
                                                                      SUITE 1000             TEL 206 292 1994
                                                                      SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 7 of 22



 1         Ecology even offered a solution to its belated enforcement of the waste

 2   disposal rules when a benign material is unfortunately brought under Ecology’s

 3   regulatory regime:

 4         If Emerald and Fire Mountain Farms are correct that the listed
           dangerous waste sludge poses no risk of harm to human health and the
 5         environment, then either party may petition Ecology and EPA to delist
           the sludge as a dangerous waste. A delisting petition is the process to
 6         evaluate the actual risks (as opposed to legally presumed risks) that
           may be presented by the sludge. (Id. p. 150)
 7
           Emerald and FMF have since filed the delisting petitions with Ecology and the
 8
     EPA, in which Emerald certifies that the Mixed Material is “benign” and does not pose
 9
     a threat to human health or the environment. As Ecology wrote at the time it was
10
     actively enforcing its orders, “the purpose of a delisting petition is to systematically
11
     determine whether a listed dangerous waste material like Emerald’s industrial sludge
12
     ‘is not capable of posing a substantial present or potential threat to public health or
13
     the environment when improperly treated, stored, transported, disposed of or
14
     otherwise managed.” (Dkt. 30 p. 147 quoting WAC 173-303-072(4))
15
           Emerald’s Environmental, Health, Safety and Security Manager, Christopher
16
     Wrobel, has also previously testified that the EKC Sludge was benign and did not
17
     have any characteristics that would make it hazardous to human health or the
18
     environment. (Id. pp. 8-13)
19
           When asked in discovery whether there was ever, or remains, a threat to
20
     human health of the environment, Emerald initially answered that it planned to
21
     address the issue with an expert witness. In supplemental answers, Emerald simply
22
     argued that “Ecology orders requiring corrective action to address the threat to
23
     human health and the environment remain in place.” (Adamson Decl. Ex. A pp. 7-9)
24
     Emerald’s current interpretation of Ecology’s orders is wrong (see e.g. Dkt. 30 p. 142-
25
     147) and the polar opposite of its prior interpretation of those orders, when Emerald
26


     DEFENDANTS’ MOTION FOR SUMMARY                        JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 7                                          ATTORNEYS AT LAW
                                                           801 SECOND AVENUE
                                                           SUITE 1000             TEL 206 292 1994
                                                           SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 8 of 22



 1   noted “As Ecology acknowledges, ‘this case is not about harm to human health or the

 2   environment.’” (Dkt. 30 p. 155)

 3         Mr. and Mrs. Thode hired Janet Knox of Pacific Groundwater Group as their

 4   expert in this case. She reviewed her test results on the Mixed Material from 2014,

 5   and the 2017 test results from Emerald’s testing company. She concluded that (1)

 6   the Mixed Material does not pose a threat to human health or the environment; (2)

 7   that the water that Ecology allowed to be pumped onto farmland or into the river

 8   likewise did not pose a threat; and (3) since everyone knew that Emerald’s sludge

 9   was benign, and that biosolids are safe for use as a fertilizer, there was no

10   reasonable scientific basis for testing the Mixed Material to determine if it posed a

11   threat. Combining one benign material with another benign material does not create

12   an actual and real threat. (Dkt. 28 pp. 9-14)

13         Contrary to its certifications to the EPA, and without any disclosed expert

14   testimony, Emerald seeks to recover millions of dollars for three different types of

15   “necessary” response costs from Mr. and Mrs. Thode:             First, Emerald seeks to

16   recover investigation costs. Second, it seeks to recover the cost to pump the storm

17   water that accumulated on top of the Mixed Material in the lagoons and to spray it on

18   the farm fields or truck it to discharge it into the Columbia River. Third, it seeks a

19   declaratory judgment for future costs to remove and dispose of the Mixed Material.

20                                EVIDENCE RELIED UPON

21         Dkt. 30, Declaration of Robert Thode and the exhibits attached thereto.

22         Dkt. 28, Expert Report of Janet Knox.

23         Declaration of Matt Adamson and the exhibits attached thereto.

24                                          ISSUES

25         1. Whether Emerald’s claims under CERCLA Section 113 must be dismissed.

26


     DEFENDANTS’ MOTION FOR SUMMARY                       JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 8                                         ATTORNEYS AT LAW
                                                          801 SECOND AVENUE
                                                          SUITE 1000             TEL 206 292 1994
                                                          SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 9 of 22



 1          2. Whether Emerald’s claims to investigatory and testing costs must be

 2              dismissed because there was no reasonable scientific need to determine

 3              whether two benign substances – biosolids and Emerald’s sludge - would,

 4              when mixed, pose an actual and real threat to human health or the

 5              environment.

 6          3. Whether Emerald’s claim for the costs to remove storm water must be

 7              dismissed because the water it removed and sprayed on crops and into the

 8              river was not a threat to human health or the environment.

 9          4. Whether Emerald’s claims to future response costs must be dismissed

10              because the Mixed Material not yet removed is “benign” and not a threat to

11              human health or the environment.

12          5. Whether Emerald’s declaratory judgment claim as to future costs must be

13              dismissed because its claims to past costs must be dismissed.

14                                     LEGAL AUTHORITY

15          A. Summary Judgment Standard

16          In a summary judgment motion, the moving party bears the initial burden of

17   showing the absence of an issue of material fact. If the moving party is a defendant

18   and meets this initial showing - by pointing out to the district court that there is an

19   absence of evidence to support the nonmoving party's case - then the inquiry shifts to

20   the party with the burden of proof at trial.

21          Rule 56(c) mandates the entry of summary judgment .. against a party
22          who fails to make a showing sufficient to establish the existence of an
            element essential to that party's case, and on which that party will bear
23          the burden of proof at trial. In such a situation, there can be ‘no genuine
            issue as to any material fact,’ since a complete failure of proof
24          concerning an essential element of the nonmoving party's case
            necessarily renders all other facts immaterial. The moving party is
25          ‘entitled to a judgment as a matter of law’ because the nonmoving party
26          has failed to make a sufficient showing on an essential element of her
            case with respect to which she has the burden of proof. Celotex Corp.

     DEFENDANTS’ MOTION FOR SUMMARY                         JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 9                                           ATTORNEYS AT LAW
                                                            801 SECOND AVENUE
                                                            SUITE 1000             TEL 206 292 1994
                                                            SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 10 of 22



 1          v. Catrett, 477 U.S. 317, 322–23, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d
            265 (1986)
 2
            B. Emerald Fails to State a Claim under Section 113
 3
            Emerald’s First Amended Complaint includes a claim for “contribution” under
 4
     Section 113. (See e.g. Dkt. 19 p. 8) This claim must be dismissed because (a) there
 5
     has been no prior action under Section 106 or 107, and (b) Emerald did not “resolve
 6
     its liability” with the government prior to bringing this action. The US Supreme Court
 7
     held in 2004 that CERCLA does authorize a “contribution” claim without one or the
 8
     other, holding:   “Our conclusion follows not simply from § 113(f)(1) itself, but also
 9
     from the whole of § 113. As noted above, § 113 provides two express avenues for
10
     contribution: § 113(f)(1) (‘during or following’ specified civil actions) and § 113(f)(3)(B)
11
     (after an administrative or judicially approved settlement that resolves liability to the
12
     United States or a State).”    Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157,
13
     167, 125 S. Ct. 577, 584, 160 L. Ed. 2d 548 (2004).
14
            Instead of using Section 113, a potentially responsible party that incurs costs
15
     voluntarily, without having been subject to an action under § 106 or § 107, may bring
16
     a suit for recovery of its costs under § 107(a), and any of the defendants sued by
17
     such a PRP may seek contribution under § 113(f) because they now will have been
18
     subject to an action under § 107. See Kotrous v. Goss-Jewett Co. of N. Cal., 523
19
     F.3d 924, 933 (9th Cir. 2008); see also United States v. Atl. Research Corp., 551
20
     U.S. 128, 136, 127 S. Ct. 2331, 2336, 168 L. Ed. 2d 28 (2007) (“Consequently, the
21
     plain language of subparagraph (B) authorizes cost-recovery actions by any private
22
     party, including PRPs”).
23
            As such, Emerald’s claim for costs already incurred plead under Section 113
24
     must be dismissed. Its only remaining claim for costs incurred is made under Section
25
     107(a).
26


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 10                                           ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 11 of 22



 1          Emerald also seeks a declaratory judgment as to future response costs it

 2   expects to incur to remove the Mixed Material. A declaratory judgment as to future

 3   response costs is only available if Emerald first establishes defendants’ liability for

 4   past response costs. As the Ninth Circuit has held:

 5          The declaratory judgment mandated by section 113(g)(2) pertains to
            ‘liability for response costs.’ 42 U.S.C. § 9613(g)(2). Such ‘liability for
 6          response costs’ must refer to the response costs sought in the initial
            cost-recovery action, given that the sentence later refers to ‘any
 7          subsequent action or actions to recover further response costs.’ Id.
            (emphases added). Therefore, if a plaintiff successfully establishes
 8          liability for the response costs sought in the initial cost-recovery action,
            it is entitled to a declaratory judgment on present liability that will be
 9          binding on future cost-recovery actions. City of Colton v. Am.
            Promotional Events, Inc.-W., 614 F.3d 998, 1007 (9th Cir. 2010).
10
            C. Response Costs Are Only Recoverable if they Were Necessary and
11             Consistent with the NCP
12          To succeed on a CERCLA claim under Section 107(a), a “plaintiff must

13   establish: (1) the site containing the hazardous substances is a facility under

14   CERCLA; (2) a release or threatened release of a hazardous substance has occurred

15   from that facility; (3) the plaintiff incurred response costs as a result of that release or

16   threatened release and those costs were necessary and consistent with the national

17   contingency plan; and (4) the defendant is in one of the categories of entities subject

18   to the liability provisions of CERCLA § 107(a).” Voggenthaler v. Maryland Square,

19   724 F.3d 1050, 1061 (9th Cir. 2013).

20          “Under CERCLA § 107(a)(4)(B), a private party may recover ‘any ... necessary

21   costs of response incurred ... consistent with the national contingency plan.’ 42

22   U.S.C. § 9607(a)(4)(B). A plaintiff bears the burden of proving any ‘response costs’

23   were necessary and consistent with the NCP.’” Young v. United States, 394 F.3d

24   858, 863 (10th Cir. 2005).

25          CERCLA § 9607 “response costs” are only “necessary” if the plaintiff meets its

26   burden to establish that they were incurred to remedy “an actual and real threat to


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 11                                           ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
             Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 12 of 22



 1
     human health or the environment.” City of Colton v. Am. Promotional Events, Inc.-
 2
     West, 614 F.3d 998, 1003 (9th Cir. 2010).
 3
             The NCP “is designed to make the party seeking response costs choose a
 4
     cost-effective course of action to protect public health and the environment.” City of
 5
     Colton v. Am. Promotional Events, Inc.-W., 614 F.3d 998, 1003 (9th Cir. 2010). The
 6
     NCP provides “[a] private party response action will be considered ‘consistent with
 7
     the NCP’ if the action, when evaluated as a whole, is in substantial compliance with
 8
     the applicable requirements in [40 C.F.R. § 300.700(c)(5)-(6)], and results in a
 9
     CERCLA-quality cleanup[.]” 40 C.F.R. § 300.700(c)(3)(i) (emphasis added). In turn, §
10
     300.700(c)(5)-(6) provide requirements for worker health and safety, documentation
11
     of cost recovery, permit requirements, identification of applicable and appropriate
12
     requirements, remedial site investigation, selection of a remedy, and providing an
13
     opportunity for public comment concerning the selection of a response action.
14
             “A ‘CERCLA-quality cleanup’ results if the response action protects human
15
     health and the environment through the utilization of permanent solutions and
16
     alternative treatment or resource recovery technologies to the maximum extent
17
     possible.” Young, 394 F.3d 858, 864 quoting Franklin County Convention Facilities
18
     Auth. v. American Premier Underwriters, Inc., 240 F.3d 534, 543 (6th Cir.2001).
19
             In this case, despite there being no actual threat, Ecology ordered testing of
20
     the Mixed Material, Farm fields, and water cap, ordered removal of clean storm
21
     water, which it allowed to be sprayed on crops or into the river, and ordered removal
22
     of the benign Mixed Material. Ecology entered these orders because it was unlawful
23
     for Emerald to offer or send listed hazardous waste to a farm. See WAC 173-303-
24
     141).    But even illegally dumped material only gives rise to a private cause of action
25
     under CERCLA if costs are incurred to remove the material because it poses an
26


     DEFENDANTS’ MOTION FOR SUMMARY                        JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 12                                         ATTORNEYS AT LAW
                                                           801 SECOND AVENUE
                                                           SUITE 1000             TEL 206 292 1994
                                                           SEATTLE, WA 98104-4001 FAX 206 292 1995
              Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 13 of 22



 1
     actual and real threat to human health or the environment, and if such costs are
 2
     consistent with the NCP. See City of Colton, 614 F.3d 998, 1003.
 3
               D. Emerald’s Claims For Investigation Costs Must be Dismissed
 4
               Mr. and Mrs. Thode incurred costs for testing the Mixed Material, which costs
 5
     probably exceeded the testing costs incurred by Emerald in response to Ecology’s
 6
     orders.       So both parties are claiming testing costs, though all of defendants’
 7
     counterclaims are contingent on plaintiff having a claim under CERCLA. 3
 8
               Section 107(a)(2)(B) of CERCLA allows recovery of “costs of response,” which
 9
     includes the costs of “such actions as may be necessary to monitor, assess, and
10
     evaluate the release or threat of release of hazardous substances.” See 42 U.S.C. §
11
     9601(25)(23). Costs of testing and investigating would thus potentially qualify, if such
12
     costs were necessary and consistent with the NCP. See id; see also Wickland Oil
13
     Terminals v. Asarco, Inc., 792 F.2d 887, 892 (9th Cir. 1986).
14
               As described above, this case involves the mixture of (1) Emerald’s sludge,
15
     which is a listed hazardous waste that everyone knew was actually benign, with (2)
16
     municipal biosolids, which EPA and Ecology agree are safe for land application and
17
     do not pose a threat to human health or the environment. As such, the question on
18
     this motion is whether mixing two substances, each of which is safe for land
19
     application as a fertilizer, can give rise to “necessary” costs to test (a) the mixed
20
     material, (b) the soil where is was applied, and/or (c) storm water that accumulates
21
     on top of the mixed material.
22
               Emerald has no evidence to support this element of its claim to recover testing
23
     costs. Emerald simply presents an argument that an actual and real threat must
24
     have existed, or Ecology would not have ordered testing. (Adamson Decl. Ex. A p. 7)
25

26   3
         As such, if this motion is granted in full, defendants’ counterclaims would be voluntarily dismissed.

     DEFENDANTS’ MOTION FOR SUMMARY                                     JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 13                                                      ATTORNEYS AT LAW
                                                                        801 SECOND AVENUE
                                                                        SUITE 1000             TEL 206 292 1994
                                                                        SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 14 of 22



 1
     But argument is not evidence of an “actual and real threat.” As Emerald and Ecology
 2
     noted at the time, “this case is not about harm to human health or the environment.”
 3
     In referring to “this case,” Emerald and Ecology were referring to Emerald’s appeal of
 4
     the orders that Emerald is now relying on. (Dkt. 30 p. 155)
 5
            Moreover, the fact that the government ordered testing cannot automatically or
 6
     conclusively render such testing costs recoverable under CERCLA.                    Rather, there
 7
     must exist an “actual and real threat.” Colton, 614 F.3d 998, 1003.
 8
            In this case, there was no reasonable basis to believe that mixing one safe
 9
     material with another safe material would result in a mixed material that was
10
     hazardous to use as a fertilizer.   (Dkt. 28 pp. 13-14)      Prior tests had showed that
11
     Emerald’s sludge was not a characteristic hazardous waste, did not actually include
12
     the two listed substances, and did not pose a threat. (Id. pp. 9-11, 13-14; Dkt. 30 pp.
13
     25, 27, 64, 66, 100, 102) Similarly, biosolids have undergone extensive testing over
14
     the years to determine that they are safe for use as a fertilizer. See supra p. 2. The
15
     fact that Ecology ordered tests to confirm what was already well known and well-
16
     documented – that the Mixed Material was benign – does not bring those tests within
17
     the ambit of CERCLA.
18
            To the extent it is even necessary, the only expert to address the issue in this
19
     case has opined that there was no reasonable scientific basis for believing that the
20
     Mixed Material might have posed an actual and real threat to human health or the
21
     environment under the facts of this case and based on the previous testing routinely
22
     done by Emerald (as to its material) and routinely done by scientists and
23
     governments (as to municipal biosolids). (Dkt. 28 pp. 13-14)
24
            Again, Emerald has no expert testimony that there was a reasonable scientific
25
     basis for testing the Mixed Material, the soil, or the water to determine if there was an
26


     DEFENDANTS’ MOTION FOR SUMMARY                         JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 14                                          ATTORNEYS AT LAW
                                                            801 SECOND AVENUE
                                                            SUITE 1000             TEL 206 292 1994
                                                            SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 15 of 22



 1
     actual and real threat.       Emerald has repeatedly represented that no such threat
 2
     existed or could have existed because Emerald routinely tested its sludge and found
 3
     it to be safe. (Dkt. 30 pp. 9-11, 13, 27, 66, 102, 155-56)
 4
            Like the rest of its claims, Emerald appears to be relying solely on the fact that
 5
     a   government     agency      named    “Ecology,”   holding     regulatory         powers        over
 6
     “environmental” issues, ordered it to do something under the Washington “hazardous
 7
     waste” regulatory scheme, and therefore costs incurred in response to the order must
 8
     fall under CERCLA. But the standard for recovering response costs under CERCLA
 9
     is not whether the government agency responsible for environmental laws orders
10
     some tests. The standard is whether the costs were “necessary” due to an “actual
11
     and real threat” and “consistent with the NCP.” Where, as here, everyone knows that
12
     the material is benign, the costs are neither “necessary” under CERCLA nor
13
     consistent with the NCP.
14
            E. Emerald’s Claims For Removing Clean Water Must be Dismissed
15
            The next category of “response” costs claimed by Emerald that must be
16
     dismissed are the costs to remove storm water from two impoundments and spray it
17
     on crops or into the river.
18
            Ecology ordered Emerald and FMF to remove the “water cap” from the waste
19
     impoundment at two of the three sites. Ecology felt the storm water accumulating on
20
     top of the Mixed Material was at risk of “overtopping” the impoundments and spilling
21
     onto the ground and might find its way to nearby streams or rivers. After Emerald
22
     and FMF proved that the water was not contaminated and actually met federal
23
     drinking water standards, Ecology granted a “contained-in” determination finding that
24
     the water was not hazardous and allowing Emerald and FMF to apply the water to
25
     the ground or into the river. (Dkt. 30 pp. 3-4)
26


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 15                                           ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
              Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 16 of 22



 1
              Ecology granted the contained-in requests, finding that the storm water “no
 2
     longer contain a listed hazardous waste when managed in accordance with the
 3
     Plan.”     (Id. pp. 135, 137) The clean-up “Plan” allowed spraying the water on the
 4
     farm fields, or trucking it to Emerald’s plant and discharging it into the Columbia
 5
     River. (Id. p. 4)
 6
              In sum, the storm water did not contain a threat to human health or the
 7
     environment. As such, the cost to remove the water and apply it to crops, or to truck
 8
     it to the Columbia River, are not “necessary” response costs recoverable under
 9
     CERCLA. It should also go without saying that if there was a threat to human health
10
     or the environment, then spraying water on crops and into the river would not be
11
     consistent with the NCP or protective of the environment. Emerald and Mr. and Mrs.
12
     Thode were ordered by Ecology to move clean and safe water from one place to
13
     another. That does not give rise to a claim under CERCLA. The claim for those
14
     costs must be dismissed.
15
              F. Emerald’s Claims For Future Costs Must be Dismissed
16
              The Mixed Material that is still on defendants’ property is a “listed” hazardous
17
     waste because it contains Emerald’s sludge, and Emerald’s sludge is the result of
18
     Emerald’s processing of groundwater containing toluene and laboratory water
19
     sometimes containing trace amounts of benzene. It is undisputed, however, that
20
     Emerald’s sludge does not actually contain toluene or benzene. (Dkt. 30 p. 9, 23, 62,
21
     98)      Emerald’s sludge was a listed waste under the “derived-from rule” because it
22
     was “derived from” wastewater containing toluene and benzene, even though the
23
     sludge did not contain either. The Mixed Material became a listed waste under the
24
     “mixture rule” once Emerald’s sludge was mixed with biosolids.
25

26


     DEFENDANTS’ MOTION FOR SUMMARY                         JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 16                                          ATTORNEYS AT LAW
                                                            801 SECOND AVENUE
                                                            SUITE 1000             TEL 206 292 1994
                                                            SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 17 of 22



 1
           “EPA has adopted a two-part definition of the term “hazardous waste.” First,
 2
     the agency has published several lists of specific “listed” hazardous wastes. 40
 3
     C.F.R. Part 261, Subpart D. Second, the agency has issued rules providing that any
 4
     solid waste which demonstrates any one of four characteristics—ignitability,
 5
     corrosivity, reactivity, and extraction procedure toxicity—will be considered a
 6
     “characteristic” hazardous waste. 40 C.F.R. Part 261, Subpart C.” Chem. Waste
 7
     Mgmt., Inc. v. U.S.E.P.A., 869 F.2d 1526, 1529 (D.C. Cir. 1989).
 8
           Once EPA lists a waste as hazardous, a party may petition EPA for delisting—
 9
     exclusion of its specific waste from the generic listing. 42 U.S.C. § 6921(f); 40 C.F.R.
10
     § 260.22. EPA's regulations specify a two-pronged test for granting delisting. First,
11
     the petition must demonstrate that the particular waste “does not meet any of the
12
     criteria under which the waste was listed as a hazardous waste.” Id. § 260.22(a)(1).
13
     Second, if the Administrator “has a reasonable basis to believe that factors (including
14
     additional constituents) other than those for which the waste was listed could cause
15
     the waste to be a hazardous waste,” then the Administrator must determine “that
16
     such factors do not warrant retaining the waste as a hazardous waste.” 40 C.F.R. §
17
     260.22(a)(2). See also id. § 260.22(d)(2); McLouth Steel Prod. Corp. v. Thomas, 838
18
     F.2d 1317, 1319 (D.C. Cir. 1988).
19
           As for mixing a listed waste with other material:
20
           The EPA's approach to contaminated environmental media is also
21         consistent with the derived-from and mixture rules established in 1980.
           See 40 C.F.R. §§ 261.3(c)(2)(i), 261.3(a)(2)(iv). These rules provide
22
           that a hazardous waste will continue to be presumed hazardous when it
23         is mixed with a solid waste, or when it is contained in a residue from
           treatment or disposal. … In promulgating the mixture rule, the agency
24         did not presume that every mixture of listed wastes and other wastes
           would in fact present a hazard. Rather, the agency reasoned that
25         “[b]ecause the potential combinations of listed wastes and other wastes
           are infinite, we have been unable to devise any workable, broadly
26
           applicable formula which would distinguish between those waste

     DEFENDANTS’ MOTION FOR SUMMARY                        JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 17                                         ATTORNEYS AT LAW
                                                           801 SECOND AVENUE
                                                           SUITE 1000             TEL 206 292 1994
                                                           SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 18 of 22



 1          mixtures which are and are not hazardous.” 45 Fed.Reg. 33,095 (May
            19, 1980). The EPA therefore concluded that it was fair to shift to the
 2          individual operator the burden of establishing (through the delisting
 3          process) that its own waste mixture is not hazardous. Chem. Waste
            Mgmt., Inc. v. U.S.E.P.A., 869 F.2d 1526, 1539–40 (D.C. Cir. 1989)
 4          (emphasis added).

 5
            Ecology also has regulations as to what is required to “delist” a listed
 6
     hazardous waste, which can be found at WAC 173-303-072(3)(a):
 7
                   (3) Bases for exempting wastes. To successfully petition the
 8          department to exempt a waste, the petitioner must demonstrate to the
            satisfaction of the department that:
 9
                   (a) He has been able to accurately describe the variability or
10          uniformity of his waste over time, and has been able to obtain
            demonstration samples which are representative of his waste's
11          variability or uniformity; and, either

12                (b) The representative demonstration samples of his waste are
            not designated 4 DW or EHW by the dangerous waste criteria, WAC
13          173-303-100; or

14                (c) It can be shown, from information developed by the petitioner
            through consultation with the department, that his waste does not
15          otherwise pose a threat to public health or the environment. (emphasis
            added)
16
            Emerald and defendants are now seeking to delist the Mixed Material that is
17
     the subject of this lawsuit. (Dkt. 30 pp. 4, 22-133) To submit the delisting petitions,
18
     Emerald tested the Mixed Material.            Based on those test results, Emerald has
19
     certified, as required by law, that the Mixed Material is “benign” and does not pose a
20
     threat to public health or the environment. (See supra pp. 4-6) The only expert to
21
     weigh in agrees that there is no threat. (Dkt. 28 pp. 9-11) This is not only the
22
     conclusion of the chemical tests by all parties, but is the logical result where the
23
     same Mixed Material was applied as fertilizer for twenty years and the soil is clean!
24

25   4
        “Designation” the process of determining whether a waste is regulated under the dangerous waste
26   lists, WAC 173-303-080 through 173-303-082; or characteristics, WAC 173-303-090; or criteria, WAC
     173-303-100. WAC 173-303-040.

     DEFENDANTS’ MOTION FOR SUMMARY                              JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 18                                               ATTORNEYS AT LAW
                                                                 801 SECOND AVENUE
                                                                 SUITE 1000             TEL 206 292 1994
                                                                 SEATTLE, WA 98104-4001 FAX 206 292 1995
            Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 19 of 22



 1   (Id. p. 10) Emerald’s test results and its certification to the EPA are inconsistent with

 2   its claim for a declaratory judgment as to future costs in this case, and is unsupported

 3   by any evidence of an actual and real threat.                    As such, based on Emerald’s

 4   certifications to the EPA, supported by Ms. Knox’s opinion, Emerald’s claim to those

 5   future costs must now be dismissed.

 6           Despite its initial promise to do so in response to interrogatories (Adamson

 7   Decl. Ex. A, pp. 7-9), Emerald did not retain an expert in this case, and has offered

 8   no expert opinions on whether its response costs were “necessary” due to an “actual

 9   and real threat to human health or the environment.” (Dkt. 27 p. 3) Emerald is the

10   plaintiff in this case. It is Emerald’s burden to prove that the costs it seeks are

11   “necessary costs of response.” Emerald cannot meet that burden without expert

12   testimony as a lay witness is not qualified to opine as to whether sludge or water

13   poses a threat to human health or the environment if used as fertilizer as had been

14   done for twenty years. In any event, as shown in its interrogatory answers, Emerald

15   lacks evidence of the existence of an actual and real threat. (Adamson Decl. Ex. A p.

16   9) As such, the lack of evidence, including expert testimony, needed to establish a

17   mandatory element of its case is a second independent basis for dismissal. 5

18           A third basis for dismissing Emerald’s claim to future response costs exists

19   because CERCLA does not allow a declaratory judgment for future response costs

20   unless plaintiff prevails on its claim to past response costs. As the Ninth Circuit held:

21   “Here, Colton has failed to establish present liability because of its conceded failure

22   to comply with the NCP but seeks a declaratory judgment on future liability. Section

23
     5
24     Mr. and Mrs. Thode, on the other hand, retained Janet Knox of the Pacific Groundwater Group to
     review her 2014 test results, and the 2017 test results conducted by Emerald for the delisting petitions.
25   Ms. Knox has provided an expert report opining that the Mixed Material could safely be applied as a
     fertilizer, as has been done for almost twenty years, without any threat to human health or the
26   environment. Her opinion is consistent with Emerald’s position with the EPA and the State of
     Washington. (Dkt. 28 pp. 9-14)

     DEFENDANTS’ MOTION FOR SUMMARY                                   JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 19                                                   ATTORNEYS AT LAW
                                                                     801 SECOND AVENUE
                                                                     SUITE 1000             TEL 206 292 1994
                                                                     SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 20 of 22



 1   113(g)(2), however, does not provide for such relief.” City of Colton, 614 F.3d 998,

 2   1007. For the reasons explained in Sections “D” and “E” above, Emerald has no

 3   claim to any present liability. Therefore, its demand for a declaratory judgment must

 4   be dismissed.

 5          Finally, and relatedly, the NCP requires parties to perform a remedial

 6   preliminary assessment, and to “eliminate from further consideration those sites that

 7   pose no threat to public health or the environment.” 40 C.F.R. § 300.420, made

 8   applicable by 40 C.F.R. § 300.700(c)(5). Emerald knew there was no threat to human

 9   health or the environment long before Ecology decided to belatedly enforce a new

10   interpretation of the waste disposal rules. The NCP therefore required that Emerald

11   “eliminate [this material] from further consideration.” Id.

12          In sum, Emerald’s declaratory judgment claim seeking to recover future costs

13   to remove the Mixed Material must be dismissed because it is undisputed that the

14   Mixed Material is not an “actual and real threat to human health or the environment,”

15   Emerald has no evidence to the contrary, and without liability for past costs, Emerald

16   is not entitled to a declaratory judgment as to future costs.

17                                        CONCLUSION

18          The facts that lead to this case are unfortunate, and Ecology’s belated and

19   new interpretation of its regulations and unreasonable demands have created a

20   massive and unfair hardship on Mr. and Mrs. Thode. Emerald, has likewise been

21   forced to incur substantial costs complying with Ecology’s orders. But it cannot push

22   those costs onto Mr. and Mrs. Thode or FMF under CERCLA. Emerald’s costs were

23   neither necessary nor consistent with the NCP because the Mixed Material, and the

24   rain water falling on it, did not, and does not, poses a threat to human health or the

25   environment. Emerald has not evidence otherwise. And in fact, Emerald’s attempt to

26   simultaneously certify to the EPA that this material is “benign” while pursuing this


     DEFENDANTS’ MOTION FOR SUMMARY                          JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 20                                           ATTORNEYS AT LAW
                                                             801 SECOND AVENUE
                                                             SUITE 1000             TEL 206 292 1994
                                                             SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 21 of 22



 1   case which requires proof of “an actual and real threat,” should not be tolerated. Its

 2   claims must be dismissed.

 3
           Date: November 29, 2018                JAMESON BABBITT STITES &
 4                                                LOMBARD, PLLC
 5
                                                  /s/ Matt Adamson
 6
                                                  Matt T. Adamson, WSBA No. 31731
 7                                                Attorneys for Defendants Fire Mountain
                                                  Farms, Inc., Robert J. Thode and Martha
 8                                                Ann Thode

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DEFENDANTS’ MOTION FOR SUMMARY                       JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 21                                        ATTORNEYS AT LAW
                                                          801 SECOND AVENUE
                                                          SUITE 1000             TEL 206 292 1994
                                                          SEATTLE, WA 98104-4001 FAX 206 292 1995
           Case 3:17-cv-05472-BHS Document 31 Filed 11/29/18 Page 22 of 22



 1                                 CERTIFICATE OF SERVICE

 2          I, Taylor Waggoner, declare under penalty of perjury under the laws of the

 3   State of Washington and the United States as follows:

 4          1.     I am a legal assistant with the law firm of Jameson Babbitt Stites &

 5   Lombard, P.L.L.C., over the age of 18 years, a resident of the State of Washington,

 6   and not a party to this matter.

 7          2.     On November 29, 2018, I caused Defendants’ Motion for Summary

 8   Judgment to be electronically filed with the clerk of the court using the CM/ECF

 9   system which will send notification of such filing to all parties of record.

10
            DATED this 29th day of November, 2018 at Seattle, Washington.
11

12
                                                                /s/Taylor Waggoner
13                                                              Taylor Waggoner
                                                                twaggoner@jbsl.com
14

15

16

17

18

19

20

21

22

23

24

25

26


     DEFENDANTS’ MOTION FOR SUMMARY                           JAMESON BABBITT STITES & LOMBARD, P.L.L.C.
     JUDGMENT - 22                                            ATTORNEYS AT LAW
                                                              801 SECOND AVENUE
                                                              SUITE 1000             TEL 206 292 1994
                                                              SEATTLE, WA 98104-4001 FAX 206 292 1995
